Case 1:18-cv-03734-DLI-VMS Document 58 Filed 02/26/21 Page 1 of 2 PageID #: 254




                                GOLDBERG & FLIEGEL LLP
                                     ATTORNEYS AT LAW
                               488 MADISON AVENUE, SUITE 1120
                                 NEW YORK, NEW YORK 10022
                                    www.goldbergfliegel.com
                                    www.employmentlaw.nyc

KENNETH A. GOLDBERG                                                  TELEPHONE: (212) 983-1077
MICHELE L. FLIEGEL                                                   FACSIMILE: (212) 973-9577


                                                       February 26, 2021

Honorable Vera M. Scanlon, U.S.M.J.
United States District Court
Eastern District Of New York
225 Cadman Plaza East, 1214 South
Courtroom: 13A-South Wing
Brooklyn, New York 11201

       Re:     Morales et al. v. Fourth Avenue Bagel Boy, Inc. et al.
               18 Civ. 3734 (DLI) (VMS)

Dear Judge Scanlon:

        We represent the Plaintiffs in the above-referenced matter. Please accept this letter as
Plaintiffs’ status report regarding discovery.

       Since the most recent conference, Plaintiffs have continued to engage in discovery.

        Plaintiffs provided Defendant Natale with bates stamped copies of: (1) tax return
documents received from Defendant Natale; (2) tax return documents received from Defendant
Natale’s accountant; and (3) various other documents. Plaintiffs also provided Defendant Natale
with a copy of banking records, received in electronic form, from Bank of America.

       In addition, Plaintiffs also updated their witness list.

        Plaintiff also wrote to Defendant Natale to follow-up on several discovery issues, and to
request various materials discoverable under Fed. R. Civ. P. 26, but Defendant Natale has failed
to provide the requested discovery. The items are particularly relevant because they relate to
allegations that Defendant Natale has made in this litigation. Accordingly, Plaintiffs request
either a conference to discuss several deficiencies in Defendants’ discovery responses or leave to
file a motion to compel discovery. Under the circumstances, Plaintiffs also request a brief
extension of time to complete discovery. These items are outlined below.

        As your Honor is aware, Defendant Natale has alleged that there is a new corporation
with a new lease operating the store at 6907 Fourth Avenue, Brooklyn, NY 11209.
Case 1:18-cv-03734-DLI-VMS Document 58 Filed 02/26/21 Page 2 of 2 PageID #: 255




       Based on Defendant’s allegation, Plaintiffs requested that Defendant Natale: (1) identify
the name of the new corporation, the owner/officers/directors of the new corporation, and all
employees/staff of the new corporation; and (2) produce a copy of any new lease at that address.

        The Court should compel Defendant Natale to disclose the information/documentation.
Plaintiffs are entitled to all discovery as to whether Defendant Natale continues to operate the
business and/or work on the premises of the business. According to Plaintiffs’ process server, he
visited Defendants’ business on November 14, 2020. When the process server initially entered
the store, a woman identified herself as Defendant Natale’s daughter, confirmed that Defendant
Natale owns the business, and said that he was in the back room. (ECF #50).

      Plaintiffs have repeatedly attempted to serve a subpoena on the landlord of 6907 Fourth
Avenue, Brooklyn, NY 11209, but the process server has not yet been able to complete service.

        As Your Honor is aware, Defendant Natale has alleged a closure/dissolution of Defendant
Fourth Avenue Bagel Boy. Based on Defendant’s allegation, Plaintiffs requested that Defendant
Natale produce copies of all correspondence/documents regarding same, including without
limitation all correspondence/documents provided to or received from any government
agency/authority. The Court should compel Defendant Natale to disclose the
information/documentation. Plaintiffs are entitled to all discovery as to whether Defendant
Natale continues to operate the business and/or work on the premises of the business. Defendant
Natale cannot credibly argue that he “closed” or “dissolved” a business and at the same time
allege that he lacks any documents/records/correspondence relating to same.

        If Defendant Natale has changed the name of the corporate defendant and/or has
transferred the business to a family member (such as his daughter), Plaintiffs are entitled to full
discovery regarding such maneuvering, which discovery could lead to a motion to amend the
complaint to add additional corporate/individual defendants.

        As Your Honor is aware, Defendant Natale has alleged that he is receiving unemployment
insurance benefits. Plaintiffs requested that Defendant Natale produce a copy of his application
for such benefits, any decision of the NYS Department of Labor regarding his application, and all
documents evidencing your receipt of such benefits. The Court should compel Defendant Natale
to disclose the information/documentation. Plaintiffs are entitled to all discovery as to whether
Defendant Natale continues to operate the business and/or work on the premises of the business.

        Finally, Defendant Natale identified his brother as a witness and alleged that his brother
resides in Sheepshead Bay. Plaintiffs request that the Court compel Defendant Natale to provide
a specific address (and all other contact information) for the alleged witness.

       Thank you for Your Honor’s attention to this matter.

                                                      Respectfully submitted,
                                                      /s/ Kenneth A. Goldberg
                                                      Kenneth A. Goldberg
